In re: Charles R. McClain applying for remedial writs and writ of habeas corpus.
Writ Granted. Evidentiary hearing ordered. See Order.
BARHAM, J., recused.
On considering the petition of the relator, Charles R. McClain, in the above entitled and numbered matter,
Ordered that the Honorable Fred Fu-dickar, Jr., Judge, Fourth Judicial District Court, Parish of Ouachita, hold an eviden-tiary hearing as soon as possible to determine if the relator was an indigent and whether he had counsel or waived counsel at his arraignment on December 9, 1960 and on April 13, 1962, advising this Court results of the action taken.